Citation Nr: 0841710	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-24 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) Providence, Rhode Island, 
Regional Office (RO).  


FINDING OF FACT

The veteran's claimed in-service stressors have not been 
corroborated by service records or other credible, supporting 
evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASON AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.



In October 2005, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R.§ 3.159(b) (2008). Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claims for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  This notice included the specific criteria for 
establishing service connection for PTSD.  In March 2006,  
the veteran was provided with a notice of effective date and 
disability rating regulation pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, requesting clinical record and unit records, and 
providing the opportunity for a personal hearing.  
Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
combat (in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where the veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after- the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Board notes that it appears that many of the veteran's 
service medical and personnel records were destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973 
and have not been located.  Under such circumstances, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992);  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

Because the veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

The veteran claims that while in active duty in approximately 
1952, near the Russian boarder, he was involved in a vehicle 
accident during a training mission of laying commo wires.  
The driver of an army jeep in which the veteran was a 
passenger was speeding and flipped the vehicle.  The driver 
did not survive but the veteran and another passenger did.  

The veteran contends that following the accident, he was 
placed in an ambulance with the deceased driver of the jeep.  
The veteran claims he stayed in the ambulance for three or 
four days with the deceased and without rations.  The veteran 
began experiencing nightmares during this time which have 
followed to the present.  The veteran has stated he cannot 
remember the name of the driver or the name of the other 
passenger as he was new to the unit.  Furthermore, the 
veteran is unsure of the exact location where the accident 
occurred but has stated it was near the Russian boarder.

According to a medical records from the veteran's private 
primary care doctor, the veteran has PTSD caused by an 
incident "52 years ago [when the vet] went over [a] mountain 
in jeep [and] many people died."  See Dr. B Chapman medical 
records, dated October 2005.  

The RO made numerous requests of the veteran for information 
on the exact geographical location of the accident and the 
name of the deceased driver for stressor verification.  The 
veteran has failed to provide such information at each 
request.  A hearing on the appeal was scheduled for October 
29, 2008.  However, the veteran failed to appear for the 
hearing.

Although the record includes a diagnosis of PTSD, the Board 
finds that service connection must be denied since the 
veteran's stressor had not been sufficiently corroborated.  
According to Unit Citation and Campaign Participation Credit 
Register (Register) from the Department of the Army, the 
record fails to show the veteran's unit was in Korea near the 
Russian boarder.  Furthermore, the records indicate that in 
September 1952, no US units were located in close proximity 
to the Russian boarder.  

Based on the evidence of record, accepting the stressor in 
the fact of this inconsistency would require speculation.  
Service connection may not be based on resort to pure 
speculation or even remote possibility, however.  See 38 
C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 43 
(1993).  The stressor is also not corroborated by any other 
evidence.  The veteran has not submitted any evidence other 
than lay statements in support of his claimed stressors.  As 
stated above, the veteran's lay statements, by themselves, 
are not enough to establish the occurrence of the alleged 
stressor.  Based on the inconsistency between the veteran's 
account of the location of the accident and the Register, the 
Board finds that the veteran's stressor is not corroborated 
by the evidence.  Consequently, service connection for PTSD 
based on this stressor is denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


